DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
I, claim(s) 2-3, drawn to a blower having center paddles overlapping and rotatable with axial turbine blades.
II, claims 4, drawn to a blower having axial turbine blades not overlapping with and independently rotatable from central paddles.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: 1, 5-7.
Both species lack unity of invention because even though the inventions of these groups require the technical feature of axial flow turbine blades, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of John (US 4592514 A). The independently rotatable turbine blades required for species II inherently exclude turbine blades that overlap with blower paddles, as required by species I. Both species cannot be rejected using the same prior art, and therefore require different search and examination strategies.

During a telephone conversation with Peter Zacharias on 5/11/2012 a provisional election was made without traverse to prosecute the invention of group I, claims 2-3.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 4 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.













Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John (US 4592514 A).

Regarding claim 1, John discloses a forage harvester (a field chopper, see abstract) configured for chopping harvested crops and producing a stream of chopped crop material, the harvester comprising: 
an outlet duct (1b); 
a blower housing (1) comprising two sidewalls (1c), at least one of the two sidewalls comprising one or more air inlet openings (8); 
a blower drum (2) mounted in a in the blower housing between the two sidewalls and rotatable about a rotation axis (A) oriented transversally with respect to the stream of crop material, for propelling the stream of crop material into the outlet duct; and 
at least one set of axial flow turbine blades (arcuate vanes 9), mounted between the blower drum and one or both of the two sidewalls of the blower housing, the at least one set of axial flow turbine blades being rotatable about the rotation axis of the blower drum, wherein the blower drum has an open structure which allows a flow of air in the axial direction of the drum (see Fig. 2, blower 2 is spaced from housing 1 and allows air to flow through openings 8).

Regarding claim 2, John discloses the harvester according to claim 1, wherein the at least one set of turbine blades is uniform with the blower drum, so that the blades rotate together with the drum as a single body (see Fig. 2, turbine blades 9 are attached to disks 5 of the blower drum).

Regarding claim 3, John discloses the harvester according to claim 2, wherein the blower drum comprises paddles (7) for propelling the crop material towards the outlet duct, and wherein the paddles extend laterally outward between the turbine blades (see Fig 2).

Regarding claim 5, John discloses the harvester according to any one of the preceding claims claim 1, wherein the at least one set of turbine blades are is mounted in close proximity to the one or more air inlet openings (see Fig. 2, 8 and 9 are is close proximity), so as to be able to remove crop material that obstructs the one or more air inlet openings (col. 3 lines 50-62).

Regarding claim 6, John discloses the harvester according to claim 1, wherein one or more of the turbine blades at least one of at the least one set of turbine blades mounted between the blower drum and one of the side walls of the blower housing are is provided with a scraper (the outer half of 9) or brush configured to remove crop material that obstructs the one or more inlet openings in said side wall (see Fig. 2, vanes 9 would scrape crop material attached to 1c and extending into the area d).

Regarding claim 7, John discloses the harvester according to claim 1, wherein the at least one set of turbine blades is position able at a plurality of angular positions about its longitudinal axis, in order to change the inclination of the blades with respect to a plane perpendicular to the rotation axis of the blower drum (col. 4 lines 1-26, vanes 9 can be pivoted about bolts 11 to a different position). 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4714204 A discloses axial blades and laterally extending paddle blades. US 9622413 B2 discloses scrapers for clearing trapped crop. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE RUNCO whose telephone number is (469)295-9123. The examiner can normally be reached 8-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 5712726998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.I.R./               Examiner, Art Unit 3671                                                                                                                                                                                         







/ADAM J BEHRENS/               Primary Examiner, Art Unit 3671